internal_revenue_service o box incinnati oh umber elease date ate date department of the treasury employer_identification_number contact person - id number contact telephone number ' egend uil scholarship program state financial_institution number number dollars dollar amount dollars dollar amount dollars dollar amount ou asked for advance approval of your scholarship grant procedures under privat revenue code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested pproval of your scholarship program to fund the education of certain qualifying tudents ur determination approved your procedures for awarding scholarships based on the information submitted and assuming you will conduct your program as proposed we etermined that your procedures for awarding scholarships meet the requirements f code sec_4945 as a result expenditures you make under these rocedures won't be taxable iso awards made under these procedures are scholarship or fellowship grants and are ot taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 escription of your request ou will operate a scholarship program called b letter catalog number 58263t is to provide scholarships to students to defray the cost of tuition at he purpose of b edical school or for premedical course studies the trust will provide scholarships to tudents taking a premedical or medical course of study in an accredited college or niversity and who plan to practice medicine as a career currently scholarships are available for g and h year medical students in good academic standing who need financial assistance for completion of their education pplications are disseminated to certain medical schools in c the schools post the pplication on their website your application requests the applicant to provide personal formation educational background financial need information and character information including references extracurricular activities and community service you iso request statements on why they should be granted the scholarship and intended ducational and career goals he criteria used to determine who is eligible for your program are academic erformance financial need community involvement and extracurricular activities rustees determine the number of grants that will be made annually you determine the amount of each grant to meet the private_foundation distribution requirement you anticipate this will be around x dollars annually with scholarships ranging from y dollars z dollars cholarship recipients must be in good standing with the school to be eligible for the cholarship the scholarship is not renewable all recipients must reapply each year cholarships are paid directly to the medical schools_for application to the student's ccount o-trustees of the trust one a corporate fiduciary and one an individual serve as the selection committee members your trust agreement as modified by court order rovides procedures for appointing successor trustees who would then serve as the election committee relatives of the selection committee officers directors or ubstantial contributors are not eligible for your scholarships d employees are also not ligible for your scholarship program ou represent that you will arrange to receive and review grantee reports annually and pon completion of the purpose for which the grant was awarded you will investigate iversions of funds from their intended purposes and you will take all reasonable and ppropriate steps to recover diverted funds ensure other grant funds held by a grantee re used for their intended purposes and withhold further payments to grantees until you btain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring ou will maintain case histories showing recipients of your scholarships fellowships including names addresses purposes of awards amount of each grant manner of election and relationship if any to officers trustees or donors of funds letter catalog number 58263t ou will maintain all records relating to individual grants including information obtained to valuate grantees identify whether a grantee is a disqualified_person establish the mount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above asis for our determination he law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a rant to an individual for travel study or other similar purposes however a grant that eets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t bee sent a copy of this letter to your representative as indicated in your power of ttorney lease keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
